         CASE 0:20-cv-00975-PAM-DTS Doc. 5 Filed 09/11/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 Robert Charles Willis,                                     Civ. No. 20-975 (PAM/DTS)

                       Petitioner,

 v.                                                                             ORDER

 United States of America,

                       Defendant.


       This matter comes before the Court on the Report and Recommendation (R&R) of

United States Magistrate Judge David T. Schultz dated August 17, 2020. The R&R

recommends denying Willis’s Petition and dismissing this action without prejudice.

       This Court must review de novo any portion of an R&R to which specific objections

are made. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). The R&R liberally construed

Willis’s sparse Petition and determined he did not show that 28 U.S.C. § 2241 is an

appropriate vehicle for what are quintessential § 2255 claims. Willis buttresses the R&R’s

conclusion by arguing in his objection that he should have been granted a certificate of

appealability as to his previous § 2255 challenges concerning ACCA predicate felonies for

sentencing purposes.      (Docket No. 3 at 2-5.)    Any arguments for a certificate of

appealability or requests for permission to a file a second or successive § 2255 claim must

be directed to the sentencing court and corresponding appellate court.          28 U.S.C.

§§ 2253(c)(1)(B), 2255(h).

       Willis also attempts to salvage his § 2241 claims by arguing actual innocence. (Id.

at 6-7.) But Willis’s own arguments undercut this contention because he does not truly
           CASE 0:20-cv-00975-PAM-DTS Doc. 5 Filed 09/11/20 Page 2 of 2




assert actual innocence but instead argues he should be re-sentenced. (Id. at 7-9.) This

assertion necessarily excludes the possibility of actual innocence. See Bousley v. United

States, 523 U.S. 614, 623 (1998) (noting “‘actual innocence’ means factual innocence, not

mere legal insufficiency”). Accordingly, Willis has not shown why § 2255 is an inadequate

or ineffective remedy, thereby barring this Court from considering his Petition. 28 U.S.C.

§ 2255(e).

      Accordingly, IT IS HEREBY ORDERED that:

      1.      The R&R (Docket No. 2) is ADOPTED;

      2.      Petitioner Robert Charles Willis’s Petition for Writ of Habeas Corpus under

              28 U.S.C. § 2241 (Docket No. 1) is DENIED and this matter is DISMISSED

              without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 11, 2020                s/ Paul A. Magnuson
                                         Paul A. Magnuson
                                         United States District Court Judge




                                            2
